Case 5:19-cr-00023-RWS-CMC Document 166 Filed 08/04/20 Page 1 of 2 PageID #: 568



                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE EASTERN DISTRICT OF TEXAS
                                   TEXARKANA DIVISION

  UNITED STATES OF AMERICA                              §
                                                        §
  v.                                                    §                             5:19-CR-23
                                                        §
  ELEAZAR MARTINEZ REYES (7)                            §

                FINDINGS OF FACT AND RECOMMENDATION ON GUILTY PLEA
                     BEFORE THE UNITED STATES MAGISTRATE JUDGE

           Pursuant to 28 U.S.C. ' 636(b), this matter has been referred by the District Court for

  administration of the guilty plea and allocution under Rule 11 of the Federal Rules of Criminal

  Procedure.

           On August 4, 2020, this cause came before the undersigned United States Magistrate Judge

  for guilty plea and allocution of the Defendant on Count 1 of the Indictment and Count 1 of the

  Information.      Count 1 of the Indictment charges a violation of 21 U.S.C. § 846, conspiracy to

  distribute and possession with intent to distribute 5 or more kilograms of cocaine. Count 1 of the

  Information charges a violation of 8 U.S.C. § 1326(a), illegal reentry following removal. After

  conducting said proceeding in the form and manner prescribed by Fed. R. Crim. P. 11, the Court

  finds:

           a.       That the Defendant, after consultation with counsel of record, has knowingly and

  voluntarily consented to the administration of the Guilty Plea and Allocution in this cause by a

  United States Magistrate Judge subject to a final approval and imposition of sentence by the

  District Court.

           b.       That the Defendant and the Government have entered into a plea agreement, which

  has been filed and disclosed in open court pursuant to Fed. R. Crim. P. 11(c)(2).

           c.       That the Defendant is fully competent and capable of entering an informed plea,
                                                    1
Case 5:19-cr-00023-RWS-CMC Document 166 Filed 08/04/20 Page 2 of 2 PageID #: 569



  that the Defendant is aware of the nature of the charges and the consequences of the plea, and that

. the plea of guilty is a knowing and voluntary plea supported by an independent basis in fact
  containing each of the essential elements of the offenses.

         d.      Within fourteen (14) days after receipt of the magistrate judge=s report, any party

  may serve and file written objections to the findings and recommendations of the undersigned. The

  parties waived the objection time period.

         IT IS THEREFORE RECOMMENDED that the District Court accept the Plea Agreement

  and the Guilty Plea of the Defendant, and that ELEAZAR MARTINEZ REYES should be finally

  adjudged guilty of the offenses listed above.

        SIGNED this 4th day of August, 2020.




                                                       ____________________________________
                                                       CAROLINE M. CRAVEN
                                                       UNITED STATES MAGISTRATE JUDGE




                                                   2
